Citation Nr: 0827628	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease of the 
lumbar spine has been received. 

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to May 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO, inter alia, denied service connection for sinusitis 
and for a right knee disability.  The RO also reopened and 
denied the claim for service connection for degenerative disc 
disease of the lumbar spine.  The veteran filed a notice of 
disagreement (NOD) in August 2003, and the RO issued a 
statement of the case (SOC) in January 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2005.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At that time, the record was held 
open for 60 days to obtain recent VA treatment notes.  The 
veteran also provided a waiver of RO review of those 
treatment notes.

In the rating decision on appeal, the RO reopened and 
addressed the claim for service connection for degenerative 
disc disease of the lumbar spine on the merits.  Regardless 
of the RO's actions, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claim because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

The Board's decision on the claim for service connection for 
sinusitis is set forth below.  The petition to reopen and the 
claim for service connection for a right knee disability, to 
include as secondary to service-connected left knee 
disability, are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Sinusitis was not shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between the sinusitis diagnosed post service and the 
veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2002 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for sinusitis.  This letter also informed the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  The July 2003 rating decision reflects the 
initial adjudication of the claim after issuance of the 
November 2002 letter.  Hence, the November 2002 letter-which 
meets Pelegrini's content of notice requirements-also meets 
the VCAA's timing of notice requirement.  

The Board notes that the veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, as well VA outpatient treatment records.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's Board hearing as well as various 
written statements provided by the veteran and by his 
representative, on his behalf.  

Although there is no nexus opinion on file on whether the 
veteran has sinusitis due to service, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

Because not all of these conditions have been met, as 
discussed below, a VA examination is not necessary with 
regard to this issue.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, an indication that the current disability 
or symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.

In this case, however, as will be discussed in detail later, 
there is no evidence that the veteran suffered from sinusitis 
in service.  Although the veteran testified that he had 
nosebleeds in service and that they were a symptom of 
sinusitis, he testified that he could not recall whether he 
had been told in service that the nosebleeds were, in fact, 
due to sinusitis.  Additionally, the veteran has not 
presented evidence indicating a nexus between his current 
sinusitis and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The veteran contends that he has sinusitis that began during 
active service.  During his Board hearing, the veteran 
essentially testified that he had nosebleeds during service 
and that they were a manifestation of his sinusitis.

Initially, the Board notes that there is no evidence of 
sinusitis in service.  The veteran's service medical records 
reflect no complaint, treatment or diagnosis of sinusitis.  
They document nosebleeds during September 1986; however, the 
nosebleeds were attributed to cold symptoms.  Lastly, a May 
1989 entry in the service medical records indicates that the 
veteran was found to be qualified for release from active 
duty.

There is also no evidence of sinusitis for many years after 
service.  The first evidence of symptomatology appears to be 
a December 2000 private medical record, which reflects a 
diagnosis of chronic sinusitis.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).

Furthermore, the record is unclear as to whether the veteran 
currently has sinusitis.  Recent VA treatment notes dated in 
January 2006 reflect diagnoses of allergic rhinitis and 
asthma but not of sinusitis.  However, even if the veteran 
does have sinusitis, he has not presented any competent 
medical evidence establishing a link between the sinusitis 
diagnosed post service and his military service.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions advanced by 
the veteran, as well as those advanced by his representative 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of whether the veteran's 
sinusitis is related to service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons not shown to possess 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter, 
such as the diagnosis of a specific disability or opinion as 
to etiology of such a disability.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application, and the veteran's claim 
for service connection for sinusitis must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

On a final note, although the veteran testified that he had 
served on a ship for six months in the Persian Gulf, he did 
not serve in the Southwest Asia theater of operations during 
the Persian Gulf War era.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).  As such, the Gulf War 
presumption of service connection does not apply in this 
case.


ORDER

Service connection for sinusitis is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claims is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

As for the petition to reopen, in a November 2002 letter the 
RO informed the veteran of the evidence necessary to 
substantiate his claim for service connection for 
degenerative disc disease of the lumbar spine.  However, the 
RO failed to provide him with notice of the information and 
evidence necessary to reopen a claim and specific information 
as to the basis of the prior denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the claim for service connection for a right 
knee disability, the veteran indicated on his NOD that his 
right knee disability is secondary to his service-connected 
left knee disability.  Therefore, he asserts that service 
connection is warranted on a secondary basis.  38 C.F.R. § 
3.310(a) (2007).  Although a January 2007 supplemental SOC 
(SSOC) (and later July 2007 SSOC) readjudicated the veteran's 
claim on a secondary basis, the veteran has not been properly 
notified of the requirements to establish service connection 
on a secondary basis.

To ensure due process, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the remaining claims on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, the disability rating 
and effective date.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim of entitlement to service connection 
for degenerative disc disease of the 
lumbar spine based on new and material 
evidence by informing him of the element 
or elements required to establish service 
connection that were found insufficient in 
the previous denial, as outlined in Kent 
(cited to above).  

With respect to the claim of entitlement 
to service connection for a right knee 
disability, the letter should include an 
explanation as to the information or 
evidence needed to establish secondary 
service connection.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate, and the 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  The RO 
should also explain the type of evidence 
that is his ultimate responsibility to 
submit.

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


